 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MATTHEW G. GREGORY, et al.,                         Case No. 1:18-cv-00524-LJO-SAB

12                  Plaintiffs,                          ORDER LIFTING STAY OF ACTION;
                                                         ENTERING JUDGMENT IN FAVOR OF
13           v.                                          COUNTY OF FRESNO, LISA SMITTCAMP,
                                                         AND JEFFREY DUPREY; AND
14   FRESNO COUNTY, et al.,                              GRANTING PLAINTIFFS LEAVE TO FILE
                                                         AMENDED COMPLAINT
15                  Defendants.
                                                         (ECF Nos. 74)
16
                                                         FORTY-FIVE DAY DEADLINE
17
18          On December 13, 2018, an order adopting was filed staying this action and requiring the

19 parties to file a joint notice of the status of the state court action. On February 9, 2019, the
20 parties filed a joint status report. While the parties disagree regarding whether time has lapsed
21 for Plaintiffs to appeal the state court judgment, they agree that the stay of this action should be
22 lifted. Defendants County of Fresno, Lisa Smittcamp, and Jeffrey Duprey request that judgment
23 be entered on their behalf based on the order granting their motion to dismiss.
24          Accordingly, IT IS HEREBY ORDERED that:

25          1.     The stay in this action is LIFTED;

26          2.     Judgement is ENTERED in favor of Defendants County of Fresno, Lisa

27                 Smittcamp, and Jeffrey Duprey;

28          3.     Plaintiffs SHALL FILE an amended complaint within forty-five (45) days of the


                                                     1
 1             date of entry of this order;

 2       4.    Plaintiffs’ amended complaint SHALL NOT exceed twenty-five pages in length

 3             including any exhibits incorporated by reference; and

 4       5.    If Plaintiffs fail to file an amended complaint in compliance with this order, the

 5             Court may impose sanctions up to and including dismissal of this action.

 6
 7 IT IS SO ORDERED.
 8    Dated:   February 11, 2019                   /s/ Lawrence J. O’Neill _____
 9                                            UNITED STATES CHIEF DISTRICT JUDGE

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28


                                                2
